 

Exhibit 10.2

 

Indemnity and Hold Harmless AGREEMENT

 

THIS Indemnity and Hold Harmless AGREEMENT (this “Agreement”) is entered into
this 27th day of June, 2018, between First Capital Real Estate Operating
Partnership LP, a Delaware limited partnership (“Buyer”) and FC First Trust LLC
(To be renamed post-closing), f/k/a Talon First Trust, LLC (“Company”), First
Capital Real Estate Trust Incorporated, a Maryland Corporation, (are
collectively referred to as “Buyer Affiliates” ) and Talon OP, LP, a Minnesota
limited partnership (“Talon OP”), Talon Real Estate Holding Corp, a Utah
corporation (“Talon Holding”), Matthew and Brenda Kaminski (collectively,
“Kaminski”) (Talon OP, Talon Holding, and Kaminski are collectively referred to
as “Talon Affiliates”).

 

RECITALS

 

A.Company owns certain real property located in the City of St. Paul, County of
Ramsey, Minnesota, legally described on Exhibit A attached hereto (“Property”);

 

B.Gamma Lending Omega, LLC, a ____ limited liability company (“Lender”) made a
loan to Company in the original principal amount of Fifty-Five Million Dollars
($55,000,000.00) (“Loan” or “Existing Indebtedness”), which Loan is secured by a
mortgage and other real estate documents on the Property and certain guaranties
of Talon Affiliates, which Loan is evidenced by the loan documents attached
hereto as Exhibit B;

 

C.Talon OP, as Contributor, and Company, as Buyer, entered into that certain
Contribution Agreement (“Contribution Agreement”) whereby, Talon OP, as
Contributor, transferred and assigned to Buyer all right, title and interest in
and to one hundred percent (100%) of the member interests of Company;

 

D.As part of the Contribution Agreement and Buyer’s receipt of the member
interest in Company, Buyer and Buyer Affiliates agreed to assume the Loan and
Existing Indebtedness and indemnify and hold harmless Talon OP and Talon
Affiliates from any and all obligations and liability with respect to the Loan
and Existing Indebtedness; and

 

E.Talon Affiliates and Buyer Affiliates desire to set forth their agreement with
respect to indemnity obligations of the Company and Buyer Affiliates pursuant to
the Contribution Agreement and as set forth in this Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement, and such other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company, Buyer and Buyer
Affiliates, intending to be legally bound, agree as follows:

 

1.           Recitals. The Recitals set forth above are true and correct in all
material respects and are incorporated herein by reference.

 

2.           Loan Assumption Obligation. Company, Buyer and Buyer Affiliates
agree to assume and pay all sums due and owing Lender with respect to the Loan
and Existing Indebtedness.

 

3.           Indemnity. Company, Buyer, and Buyer Affiliates jointly and
severally, hereby absolutely and unconditionally agree to indemnify, defend and
hold harmless Talon OP and Talon Affiliates from any and all loses and
liabilities which Talon OP and Talon Affiliates may sustain or become subject to
as a result of or relating to any breach by the Company and/or Buyer from the
failure of the Company and/or Buyer to pay all sums due and owing pursuant to
the Loan and Existing Indebtedness.

 

1

 

 

4.           Defense. In the event the Lender commences an action or seeks to
enforce repayment of the Loan and Existing Indebtedness against Talon OP and
Talon Affiliates, the Company, Buyer shall defend all such claims and actions
against Talon OP and Talon Affiliates including, without limitation, the
appointment of, and payment to, legal counsel. Such legal counsel shall be
reasonably acceptable to Talon OP and Talon Affiliates and the cost thereof
shall be borne by the Company, Buyer.

 

5.           Duration. The obligation set forth in this Buyer have paid all sums
due and owing to Lender with respect to the Loan and Existing Indebtedness; or
(ii) until such time as Lender has released Talon OP and Talon Affiliates from
any obligation with respect to Loan and Existing Indebtedness.

 

6.           Governing Law; Jurisdiction and Venue. This Agreement and all acts
and transactions pursuant to this Agreement and the rights and the obligations
of the parties hereto shall be governed, construed and interpreted in accordance
with the laws of the State of Minnesota. In the event of litigation,
jurisdiction and venue shall lie in the Minnesota State Court, Ramsey County, or
the Federal District courts for the District of Minnesota.

 

7.           Entire Agreement; Enforcement of Rights. This Agreement sets forth
the entire agreement and understanding of the parties relating to the subject
matter herein and merges all prior discussions between them. No modifications of
or amendment to this Agreement, nor any waiver of any rights under this
Agreement, shall be effective unless in writing signed by the parties to this
Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

 

8.           Counterparts. This Agreement may be executed by facsimile or email
transmission and in two or more counterparts, each of which shall be deemed an
original and all of which together shall constitute one instrument.

 

9.           Successors and Assigns. This Agreement shall be binding upon the
Company and Buyer, and their successors and assigns, and shall inure to the
benefit of Talon OP and Talon Affiliates, and their respective successors and
assigns.

 

[Remainder of this page intentionally left blank. Signature page follows]

 

2

 

 

  FC First Trust, LLC, f/k/a Talon First Trust, LLC       /s/ Suneet Singal  
By: Suneet Singal     Its: Managing Member  



        First Capital Real Estate Operating Partnership LP, a Delaware Limited
Partnership       By: First Capital Real Estate Trust Incorporated, a Maryland
corporation   Its: General Partner

 



  /s/ Suneet Singal   By: Suneet Singal   Its: Chairman, Chief Executive Officer
      First Capital Real Estate TRUST, Incorporated, a Maryland corporation    
  /s/ Suneet Singal   By: Suneet Singal   Its: Chairman, Chief Executive Officer

 

 

 

 

  Talon OP, L.P.         By: Talon Real Estate Holding Corp., its general
partner         /s/ M.G. Kaminski     By: M.G. Kaminski     Its: CEO

 

  Talon Real Estate Holding Corp.       /s/ M.G. Kaminski   By: M.G. Kaminski  
Its: CEO       /s/ M.G. Kaminski   M.G. Kaminski, Individually       /s/ Brenda
Kaminski   Brenda Kaminski, Individually



 

 

 

 

Exhibit A

 

Legal Description of Property

 

 

 

 

Exhibit B

 

Loan Documents

 

1.Loan Agreement



2.Amended and Restated Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing



3.Environmental and ADA Indemnity Agreement



4.Assignment and Subornation of Management Agreement



5.Assignment of Construction Contract



6.Assignment of Contracts, Plans and Permits



7.Completion Guaranty – Matthew G. Kaminski and Brenda Kaminski



8.Guaranty Agreement – Talon OP, L.P.



9.Limited Recourse Guaranty Agreement – Matthew G. Kaminski and Brenda A.
Kaminksi



10.Payment Guaranty Agreement – Matthew G. Kaminski and Brenda A. Kaminski



11.Membership Interest Pledge and Security Agreement



12.Bill of Sale and Assignment



13.Certificate Regarding “Recycled” Single-Purpose Entity



14.Closing Certificate



15.UCC Financing Statement – Talon First Trust LLC (property)



16.UCC Financing Statement – Talon OP, L.P. – Talon First Trust, LLC member
interest



17.UCC Financing Statement – Talon First Trust, LLC – property

 

 